                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   WESTERN DIVISION

CODY MICHAEL BATTERN-CARSON,
ADC #165482                                                                           PLAINTIFF

v.                                   4:20CV00228-JM-JTK

PAGIE, et al.                                                                     DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered and

Adjudged that this case is DISMISSED without prejudice, for failure to state a claim upon which

relief may be granted.

       The Court certifies that an in forma pauperis appeal from this Judgment and accompanying

Order dismissing this action would not be taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 9th day of April, 2020.



                                             _________________________________
                                             JAMES M. MOODY, JR.
                                             UNITED STATES DISTRICT JUDGE




                                                1
